December 24, 2014                                                         /6~\ \\


Honorable Judge
124th District Court
Gregg County Courthouse
                                                                                      leawEO in
Longview, Texas 75601                                                         ©OyOTOFCRIRfllSmAPPEALS

               RE:     CauseNO29103-B-H-4                                             JAM 08 2015
                       State VS Armando Aguilliar
                       tdcj no 11 o1662                                          Ab©i Aeosta, Clerk
                       Request of time-cut

Dear Sir/Madam:


On May 22, 2002,1 was convicted in your court for the offense of Aggravated Robbery, after a
plea of guilty, and sentenced to a 35 year sentence in the Texas Department of Criminal Justice
(TDCJ).

According to the Rules of Regulations of the Parole Board, if the majority of the trial officials (i.e.
The President Judge, District Attorney, and Sheriff) give favorable recommendation, without
solicitation by the Board, then offender's sentence may be commuted. This being the case, I am
requesting that such favorable recommendation be made to the Parole Board in light of the
following circumstances of my conviction.

[List every reason why you feel that the sentence was excessive (e.g. guilty plea, illnesses or
addiction at the time of crime, jury prejudice, lack of sufficient evidence, prior clean record,
mitigating factors at the time of crime, self-defense, etc...)]

Because of these reasons, I am hoping that the necessary trial officials will discuss the possibility
of favorable recommendations in my case.

Any consideration given in this matter will be sincerely appreciated.

Very truly yours,




Armando Aguilliar                                                                 r     /)       11 <     &



                                                                          1-05-15
       This is Armando Aguilliar, TDCJ #1101662 explaining to whomever may concern. On
December 14, 2001 the night before my birthday two of my friends came to my house, where we
were drinking until 12:00am or 1:00am when they asked me to take a ride with them, but my wife
was against it and wanted me to stay home, so I told them NO. As the night went on we continued
to drink and my wife fell asleep, and by this time I was drunk. My friends asked me time and time
again, until I agree to go with them. I dint want to do, but by drinking so much close to three cases
of beer with eighteen beers in each case. I made a bad decision and said yes. We got into the car,
they were in the front seat and I was in the back seat still drinking. As we drove around one of my
friends said they see a car that they wanted to take. He ask other friend while following the car
they agree, then they asked me if I wanted to and I said no. They keep asking me and I keep saying
no, but the driver block in the car he was following. We got out the car and pulled the guns out
asked for the car and nothing else, no money, no wallets, no credit cards, no jewelry, we didn't
kidnap or threaten to kill, nor harm them, just told them to run away and we got in the car and left.
Thirty minutes later we got pulled over and arrested about 4:00am. When the investigator woke
me up and questioned me at 10:00am I was still drunk.
       I now know what I did was wrong and that one night of drinking caused me to lose my
family, my wife, my kids and my freedom. I was their provider and protector, but I failed them.
In the process my wife divorce me and my kids are growing without a father, which hurts the most.
I did not want this, but now I came to accept my punishment, but I do not accept the time I received
for this crime. I would like to see my kids grow up and have kids on their own. I would also like
to get out one day and work to live a normal life not be here my whole life for one mistake. If I
could take it back, I would for my family's sake, but the pass is the pass it can't be changed. As
time has pass I've gave my life to God and been in the word of God, my ex-wife and kids are going
to church and are old enough to write me and tell me that I need to pray too. I left them when they
were very young now they are teenagers, they need me more than ever. Because of what am going
through I don't want the same to happen to them. My parent are up in age now, my father is in his
eighties and my mother in her seventies so I would like to spend time with them before their time
comes. They write me all the time telling me they hope that I come home, because they are starting
to feel their age. I love my family so much it hurts me to be a disappointment and I would like to
prove them and to you that I have learned my lesson.
       I have grown up and out of that state of mind. I have a better understanding of the things
I need to do. I know that acting out and making wreck less decisions will harm others more than
just me alone. The more I read my Bible, the more I become wiser, comprehending what is right
and what is wrong. Also it teaches me what type of people I need to stay away from, how to be a
better person, a good person, the meaning of life and love. Something very important I have
learned to accept my faults and not point fingers which won't get me anywhere in life. The reason
I am writing you is basically saying that I know what I did was wrong. But the time I was given
is not right for my first felony. I am asking the court to please consider reducing my sentence and
give me a chance to live life right and that I don't mind being out of parole as long as I can be with
my family. I know by being on parole the state will be able to monitor my progress in becoming
a modern citizen, someone that is worthy of a chance and that eteeea years has been enough time
to set me straight.


                                                                                                         #.
December 24,2014

                                                                Cn>;^ n
                                                                       ^CEIVEB \u
                                                                          'CRIMINAL *PJTa:S
Honorable Judge                                                         --^N 08 2015
124th District Court
Gregg County Courthouse                                             oua< ^GOSta, Cl©i^
Longview, Texas 75601

               RE:     Cause NO 29103-B-H-4
                       State VS Armando Aguilliar
                       TDCJ NO 1101662
                       Request of time-cut

Dear Sir/Madam:


On May 22, 2002,1 was convicted in your court for the offense of Aggravated Robbery, after a
plea of guilty, and sentenced to a 35 year sentence in the Texas Department of Criminal Justice
(TDCJ).

According to the Rules of Regulations of the Parole Board, if the majority ofthe trial officials (i.e.
The President Judge, District Attorney, and Sheriff) give favorable recommendation, without
solicitation by the Board, then offender's sentence may be commuted. This being the case, I am
requesting that such favorable recommendation be made to the Parole Board in light of the
following circumstances of my conviction.

[List every reason why you feel that the sentence was excessive (e.g. guilty plea, illnesses or
addiction at the time of crime, jury prejudice, lack of sufficient evidence, prior clean record,
mitigating factors at the time of crime, self-defense, etc...)]

Because of these reasons, I am hoping that the necessary trial officials will discuss the possibility
of favorable recommendations in my case.

Any consideration given in this matter will be sincerely appreciated.

Very truly yours,




Armando Aguilliar                                                /4/W<W<? A^H'^ '^^
                                                                        I -0f- 15
       This is Armando Aguilliar, TDCJ #1101662 explaining to whomever may concern. On
December 14, 2001 the night before my birthday two of my friends came to my house, where we
were drinking until 12:00am or 1:00am when they asked me to take a ride with them, but my wife
was against it and wanted me to stay home, so I told them NO. As the night went on we continued
to drink and my wife fell asleep, and by this time I was drunk. My friends asked me time and time
again, until I agree to go with them. I dint want to do, but by drinking so much close to three cases
of beer with eighteen beers in each case. I made a bad decision and said yes. We got into the car,
they were in the front seat and I was in the back seat still drinking. As we drove around one of my
friends said they see a car that they wanted to take. He ask other friend while following the car
they agree, then they asked me if I wanted to and I said no. They keep asking me and I keep saying
no, but the driver block in the car he was following. We got out the car and pulled the guns out
asked for the car and nothing else, no money, no wallets, no credit cards, no jewelry, we didn't
kidnap or threaten to kill, nor harm them, just told them to run away and we got in the car and left.
Thirty minutes later we got pulled over and arrested about 4:00am. When the investigator woke
me up and questioned me at 10:00am I was still drunk.
       I now know what I did was wrong and that one night of drinking caused me to lose my
family, my wife, my kids and my freedom. I was their provider and protector, but I failed them.
In the process my wife divorce me and my kids are growing without a father, which hurts the most.
I did not want this, but now I came to accept my punishment, but I do not accept the time I received
for this crime. I would like to see my kids grow up and have kids on their own. I would also like
to get out one day and work to live a normal life not be here my whole life for one mistake. If I
could take it back, I would for my family's sake, but the pass is the pass it can't be changed. As
time has pass I've gave my life to God and been in the word ofGod, my ex-wife and kids are going
to church and are old enough to write me and tell me that I need to pray too. I left them when they
werevery youngnowthey are teenagers, they need me morethan ever. Because of what am going
through I don't wantthe sameto happento them. My parentare up in age now, my father is in his
eighties and my motherin her seventies so I would like to spend time with them before their time
comes. They write me all the time telling me they hope that I come home, because they are starting
to feel their age. I love my family so much it hurts me to be a disappointment and I would like to
prove them and to you that I have learned my lesson.
        I have grown up and out of that state of mind. I have a better understanding of the things
I need to do. I know that acting out and making wreck less decisions will harm others more than
just me alone. The more I read my Bible, the more I become wiser, comprehending what is right
and what is wrong. Also it teaches me what type of people I need to stay away from, how to be a
better person, a good person, the meaning of life and love. Something very important I have
learned to accept my faults and not point fingers which won't get me anywhere in life. The reason
I am writing you is basically saying that I know what I did was wrong. But the time I was given
is not right for my first felony. I am asking the court to please consider reducing my sentence and
give me a chance to live life right and that I don't mind being out ofparole as long as I can be with
my family. I know by being on parole the state will be able to monitor my progress in becoming
a modern citizen, someone that is worthy of a chance and that •etevon years has been enough time
to set me straight.




                                                                          i-®5- IS
December 24, 2014




Honorable Judge
124th District Court
Gregg County Courthouse
Longview, Texas 75601

               RE:     Cause NO 29103-B-H-4
                       State VS Armando Aguilliar
                       TDCJ NO 1101662
                       Request of time-cut

Dear Sir/Madam:


On May 22, 2002,1 was convicted in your court for the offense of Aggravated Robbery, after a
plea of guilty, and sentenced to a 35 year sentence in the Texas Department of Criminal Justice
(TDCJ).

According to the Rules of Regulations of the Parole Board, ifthe majority of the trial officials (i.e.
The President Judge, District Attorney, and Sheriff) give favorable recommendation, without
solicitation by the Board, then offender's sentence may be commuted. This being the case, I am
requesting that such favorable recommendation be made to the Parole Board in light of the
following circumstances of my conviction.

[List every reason why you feel that the sentence was excessive (e.g. guilty plea, illnesses or
addiction at the time of crime, jury prejudice, lack of sufficient evidence, prior clean record,
mitigating factors at the time of crime, self-defense, etc...)]

Because of these reasons, I am hoping that the necessary trial officials will discuss the possibility
of favorable recommendations in my case.

Any consideration given in this matter will be sincerely appreciated.

Very truly yours,




Armando Aguilliar                                               nrYriQll®" "J
                                                                    1-05-15
       This is Armando Aguilliar, TDCJ #1101662 explaining to whomever may concern. On
December 14, 2001 the night before my birthday two of my friends came to my house, where we
were drinking until 12:00am or 1:00am when they asked me to take a ride with them, but my wife
was against it and wanted me to stay home, so I told them NO. As the night went on we continued
to drink and my wife fell asleep, and by this time I was drunk. My friends asked me time and time
again, until I agree to go with them. I dint want to do, but by drinking so much close to three cases
of beer with eighteen beers in each case. I made a bad decision and said yes. We got into the car,
they were in the front seat and I was in the back seat still drinking. As we drove around one ofmy
friends said they see a car that they wanted to take. He ask other friend while following the car
they agree, then they asked me if I wanted to and I said no. They keep asking me and I keep saying
no, but the driver block in the car he was following. We got out the car and pulled the guns out
asked for the car and nothing else, no money, no wallets, no credit cards, no jewelry, we didn't
kidnap or threatento kill, nor harm them,just told them to run away and we got in the car and left.
Thirty minutes later we got pulled over and arrested about 4:00am. When the investigator woke
me up and questioned me at 10:00am I was still drunk.
       I now know what I did was wrong and that one night of drinking caused me to lose my
family, my wife, my kids and my freedom. I was their provider and protector, but I failed them.
In the process my wife divorce me and my kids are growing without a father, which hurts the most.
I did not want this, but now I came to accept my punishment, but I do not accept the time I received
for this crime. I would like to see my kids grow up and have kids on their own. I would also like
to get out one day and work to live a normal life not be here my whole life for one mistake. If I
could take it back, I would for my family's sake, but the pass is the pass it can't be changed. As
time has pass I've gave my life to God and been in the word of God, my ex-wife and kids are going
to church and are old enough to write me and tell me that I need to pray too. I left them when they
were very youngnow they are teenagers, they need me more than ever. Becauseof what am going
through I don't want the same to happen to them. My parent are up in age now, my father is in his
eighties and my mother in her seventies so I would like to spend time with them before their time
comes. They write me all the time telling me they hope that I come home, because they are starting
to feel their age. I love my family so much it hurts me to be a disappointment and I would like to
prove them and to you that I have learned my lesson.
        I have grown up and out of that state of mind. I have a better understanding of the things
I need to do. I know that acting out and making wreck less decisions will harm others more than
just me alone. The more I read my Bible, the more I become wiser, comprehending what is right
and what is wrong. Also it teaches me what type of people I need to stay away from, how to be a
better person, a good person, the meaning of life and love. Something very important I have
learned to accept my faults and not point fingers which won't get me anywhere in life. The reason
I am writing you is basically saying that I know what I did was wrong. But the time I was given
is not right for my first felony. I am asking the court to please consider reducing my sentence and
give me a chance to live life right and that I don't mind being out of parole as long as I can be with
my family. I know by being on parole the state will be able to monitor my progress in becoming
a modem citizen, someone that is worthy of a chance and that etevon years has been enough time
to set me straight.




                                                                hQS-IS